Citation Nr: 0924354	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic disability 
involving memory loss.

2.  Entitlement to service connection for chronic disability 
involving muscle weakness.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had service with the Alabama National Guard with 
periods of active duty for training from February 22, 1965 to 
July 12, 1965, and from July 17, 1971 to July 31, 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In September 2007, the Board remanded this case for 
additional development.

In a decision dated July 2008, the Board denied claims of 
service connection for viral meningitis and/or encephalitis, 
gastroesophageal reflux disease, chronic disability involving 
memory loss, chronic disability involving muscle weakness, a 
back disability, hypertension and asbestosis.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).

By order dated February 12, 2009, the Court remanded the 
issues of service connection for chronic disability involving 
memory loss, chronic disability involving muscle weakness, 
and a back disability pursuant to the terms of a Joint Motion 
for Remand (JMR).  The remaining claims were dismissed.

The issue of service connection for chronic disability 
involving memory loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current symptoms of muscle weakness and back 
pain first became chronic many years after service, and are 
not related to a period of active service.



CONCLUSION OF LAW

1.  Service connection for chronic disability involving 
muscle weakness is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to service connection 
for a chronic disability involving memory loss, a chronic 
disability involving muscle weakness, and a back disability.  
In his application for VA benefits, submitted in October 
2002, the Veteran claimed that these disabilities represent 
residuals of meningitis and/or encephalitis for which he was 
treated during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 
38 C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is that 
such opinion is based on an accurate factual predicate, 
regardless of whether the information supporting the opinion 
is obtained by review of medical records or lay reports of 
injury, symptoms and/or treatment.  See Harris v. West, 203 
F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based 
on accurate lay history deemed competent medical evidence in 
support of the claim); Kowalski v. Nicholson, 19 Vet. App. 
171, 177 (2005) (holding that a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion 
was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may 
reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).  In Nieves-
Rodriguez, the Court indicated that the Federal Rules of 
Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding 
factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.  The factors identified 
in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) include 
associated private medical reports, dated in July 1971, which 
show that the Veteran was admitted to a private hospital with 
a suspected flu and possible meningitis.  Another report 
notes an influenza-like syndrome with meningismus.  A DA Form 
2173, dated in July 1971, notes viral meningitis.  The 
private treatment reports further show that the Veteran was 
admitted to another hospital for five days in August 1971, 
with complaints of a severe headache, and a stiff neck.  The 
reports note that a spinal tap had been negative.  The final 
diagnoses were "recent pleuritis, right," recent infectious 
illness, and RO (rule out) encephalitis, and the reports 
indicate that he was asymptomatic upon release, and that he 
had no muscular weakness.  Another report notes a central 
nervous lesion, infectious type, RO viral.

Similarly, the Veteran's STRs show that he was hospitalized 
in August 1971 for an infectious illness, which may have been 
either viral meningitis or encephalitis.  A "report of 
medical history," dated in January 1972, shows that the 
Veteran denied a history of "lameness," "back trouble of 
any kind," or "paralysis."  The report notes a possible 
history of treatment for encephalitis.  

A Physical Evaluation Board (PEB) report, dated in January 
1972, states that there was evidence that the Veteran had 
been released from a private hospital too soon, but that his 
physical examination showed that he was in satisfactory 
health, that no apparent unsatisfactory condition existed, 
that he had no apparent physical disabilities, that he was 
physically fit to perform his duties, and that his retention 
in the National Guard was recommended.

A service examination report, dated in June 1974, shows that 
the Veteran's spine and neurological system, were all 
clinically evaluated as normal.

As for the pre- and post-service medical evidence, it 
consists of VA and non-VA reports dated between 1960 and 
2008.  As for the evidence dated during service, and prior to 
1971, this evidence shows the following: chest X-ray reports, 
dated in 1965 and 1966, were normal.  In February 1965, the 
Veteran was treated for complaints of back pain, with a final 
diagnosis of prostatitis.  With regard to the Veteran's 
treatment for an apparent virus, in addition to the 
previously discussed private medical evidence that is 
associated with the Veteran's STRs from August 1971, another 
report notes "leg weakness on jumping."  A chest X-ray 
report, dated in August 1971, states that it was within 
normal limits.

As for the post-service medical evidence, a June 1975 
physical examination of the Veteran, conducted by his 
treating physician of 15 years for the purposes of 
determining his fitness to adopt a child, did not list any 
disability pertaining to muscle weakness or the back.  To the 
contrary, the Veteran's extremities were reported as 
"negative."

A private medical report, dated in 1993, noted the Veteran's 
complaints of shortness of breath.  There was no diagnosis.  
Private medical reports, dated in 1994, note hypertension, 
and indicate that it may be related to a kidney disorder.  A 
1994 magnetic resonance imaging (MRI) report for the head 
notes complaints of dizziness, severe headaches, and blurred 
vision, and indicates that there were no focal abnormalities.  
Other 1994 reports from L.M.M., M.D., note a progressive 
onset of dyspnea over the past few years to a Class II 
limitation, a distant history of smoking, an employment 
history that included intermittent exposure to asbestos 
materials, and contain an impression of pulmonary asbestosis.  
A 1999 report from J.W.B., M.D., notes that parenchymal 
changes on X-ray were consistent with asbestosis.

VA clinical records include notations in August and October 
1997 that examinations of the Veteran's extremities were 
"negative.'

The VA reports consist of examination reports, dated in 
January 2003, August 2003 and March 2008.  The January 2003 
report shows that the Veteran complained of weakness in his 
lower extremities and low back pain subsequent to his 
inservice treatment for encephalitis.  He described severe 
leg weakness lasting three months that eventually subsided, 
but had remained to some degree.  He described developing a 
sensation of weakness in his legs which subsided with rest.  
He began to notice back pain in 1983, which had been 
persistent ever since.  Physical examination was significant 
for a slightly unsteady gait, decreased 4/6 motor strength in 
the lower extremities bilaterally, absent deep tendon 
reflexes and reduced range of motion of the lumbar spine.  An 
associated lumbosacral spine X-ray report noted what appeared 
to be a small Schmorl's node at the inferior end-plate of L4.  
The impression also noted viral encephalitis, with secondary 
motor weakness in the lower extremities and chronic lower 
back pain.

In August 2003, a VA Medical Officer with a Masters in Public 
Health (MPH) reviewed the claims folder and the Veteran's 
allegations.  With respect to the Veteran's claimed residuals 
of memory loss, hypertension, muscle weakness, reflux and 
chronic low back pain related to viral encephalitis, the VA 
examiner stated that there was no medical evidence to support 
the claims, and that the claimed symptoms were not related to 
the viral encephalitis in August 1971.  

In support of the opinion, the examiner referred to an August 
1, 1971 discharge summary which noted the Veteran to be 
"asymptomatic" with "no definite muscular weakness."  The 
examiner also referred to a June 12, 1975 private examination 
report reflecting a "negative" clinical evaluation of the 
lower extremities.  The examiner further commented that 
chronic low back pain was not deemed a sequel of the disease 
process and that, overall, the Veteran's viral encephalitis 
was self-limited with non-specific treatment being provided.

Pursuant to the Board's September 2007 Remand, the Veteran 
was afforded new VA examinations.  The spine examination 
report shows that the Veteran reported that since his 
inservice treatment for encephalitis, he had weakness in his 
legs and occasional falls.  He further reported a 20-year 
history of low back pain, but denied any particular injury.

On examination, however, the Veteran was found to have 5/5 
strength in his upper and lower extremities, normal muscle 
tone, and no muscle atrophy.  Gait and balance were normal, 
and there was no ataxia, incoordination, or spasticity.  
Sensory function of the nerves was not affected, there was no 
limitation of motion of any joints, and no cranial nerve 
impairment, or cognitive or psychiatric impairment.  An X-ray 
for the lumbar spine showed very small scattered marginal 
osteophytes, possible minor facet arthropathy with slight 
retrolisthesis of L5 on S1 and unfused ossification center of 
right transverse process of L1.

A nerve conduction study (NCS)/electromyography (EMG) was 
noted to show no electrophysiologic evidence of a lumbosacral 
radiculopathy.  An electroencephalogram (EEG) was noted to 
contain an impression of a normal awake to Stage II sleep 
EEG.

The examiner concluded that it was less likely than not that 
chronic low back pain, and motor weakness in the extremities 
were caused by or a result of residuals of meningitis.  The 
examiner explained there was no evidence to show that the 
Veteran suffered these conditions in conjunction with, or in 
close proximity to, his inservice treatment.  The examiner 
further stated the following: the Veteran's lumbar spine X-
rays showed changes that were consistent with the aging 
process; the Veteran did not have any appreciable motor 
weakness in his lower extremities; NCS/EMG showed no 
radiculopathy, and examination did not show any deficits, 
although there was mild (-5/5) weakness in the left leg.

The medical evidence may be summarized as follows: the 
Veteran was hospitalized on two occasions between July and 
August of 1971.  Although it appears that physicians were 
unclear as to his exact diagnosis, there were multiple 
notations of an infectious illness, primarily either viral 
meningitis or encephalitis.  After treatment in August 1971, 
the Veteran was found to be asymptomatic with no definite 
muscular weakness.

The post-service medical history shows that as of January 
1972, the Veteran denied any relevant symptoms, see "report 
of medical history" dated in January 1972, and a PEB report 
states that his physical examination showed that he was in 
satisfactory health, that no apparent unsatisfactory 
condition existed, that he had no apparent physical 
disabilities, that he was physically fit to perform his 
duties, and that his retention in the National Guard was 
recommended.  A June 1974 service examination report did not 
contain any relevant findings with the Veteran's 
musculoskeletal and neurologic systems evaluated as normal.

Thereafter, a June 1975 physical examination of the Veteran 
as well as VA clinical evaluations in August and October 1997 
reflected normal clinical evaluations of the lower 
extremities.  Overall, there is no medical evidence 
addressing the Veteran's claimed symptoms of a back 
disability and muscle weakness until VA examination was 
conducted in 2003.  

The record does contain conflicting opinions as to whether 
the Veteran manifests muscle weakness and/or a back disorder 
related to his treatment for viral encephalitis in service.  
On review of the entire evidentiary record and these medical 
opinions, the Board finds that the Veteran's current symptoms 
of muscle weakness and back pain first became chronic many 
years after service, and is not related to a period of active 
service.  

The Board finds that the August 2003 and March 2008 VA 
examiner opinions provide the most persuasive evidence 
concerning the onset and etiology of the Veteran's claimed 
muscle weakness and back disability.  Notably, both examiners 
found that the Veteran did not manifest chronic symptoms of 
muscle weakness and back disability after the 1971 incident 
of meningitis/encephalitis.  The August 2003 examiner 
specifically referred to examination reports dated August 1, 
1971 (noting the Veteran to be "asymptomatic" with "no 
definite muscular weakness") and June 12, 1975 (negative 
clinical assessment of the extremities) to support this 
conclusion, and indicated that chronic low back pain is not a 
sequelae of the disease.  The March 2008 VA examiner reasoned 
that the Veteran's degenerative changes in the lumbar spine 
were consistent with the aging process.

On the other hand, the Board finds that the opinion of the VA 
examiner in January 2003 is not really an "opinion", in a 
clear sense, at all.  The examiner offers an impression of 
viral encephalitis with secondary motor weakness in the lower 
extremities and chronic lower back pain.  No further 
rationale or supporting analysis was offered.  The Board 
notes that the probative value of a medical opinion is 
lessened when a medical opinion does not provide a supporting 
analysis that Board can weigh against contrary opinions.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Furthermore, the Veteran has provided inconsistent statements 
regarding the onset and severity of his muscle weakness, 
which the Board finds provides factual evidence against his 
own claim.  The Veteran told the VA examiner in 2003 that he 
had severe muscle weakness, sufficient to cause falls, for a 
three month period after his viral encephalitis with 
continuing leg weakness thereafter.  This statement is not 
consistent with the August 1971 assessment of the Veteran 
being asymptomatic with no definite muscle weakness, his own 
denial of symptoms such as "lameness," "back trouble of 
any kind," and "paralysis on service examination in January 
1972, and the negative evaluations of the lower extremities 
in January 1972, June 1974, June 1975, August 1997 and 
October 1997.

The Board cannot discern from the January 2003 VA examination 
report whether the examiner accepted as true the Veteran's 
allegations of chronic lower extremity motor weakness since 
service, which the Board finds is not factually accurate.  
Furthermore, given that the Veteran reported the onset of 
back pain more than a decade after his period of active 
service, the Board can find no reasoning which led the 
examiner to attribute the Veteran's low back pain to his 
viral encephalitis.  See Bielby v. Brown, 7 Vet. App. 260, 
268 (1994) ("In order for an expert's opinion to be based 
upon the facts or data or a case, those facts or data must be 
disclosed to or perceived by the expert prior to rendering an 
opinion[;] otherwise the opinion is merely conjectural and of 
no assistance to the trier of fact.")

The Board notes that the parties to the JMR appear to 
interpret the January 2003 VA examination report as 
reflecting the impression of viral encephalitis as 
acknowledging a currently active disease process.  The basis 
for this is unclear.  Notably, the examiner does not 
expressly state this conclusion other than noting the 
diagnosis in the impression section, and no rationale is 
provided to support a finding of a currently active disease 
process.  See Stefl, 21 Vet. App. 120, 124 (2007).  The 
parties of the joint motion are asked (if needed) to 
carefully review the actual findings of the January 2003 VA 
examination report. 

Nonetheless, it is clear from the August 2003 opinion from a 
Masters in Public Health that the Veteran's viral 
encephalitis manifested in 1971 was a "self limited" 
process which is not currently active.  Very notably, the 
Veteran has withdrawn his claim of service connection for 
viral encephalitis, and the Board's July 2008 finding of no 
current disability of viral encephalitis is final.

However, to avoid any additional problems with the parties of 
the joint motion, based upon the January 2003 VA examiner's 
impressions, the Board will presume current disabilities 
related to muscle weakness and chronic low back pain.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Finally, the Board notes that there is no competent evidence 
to show that arthritis of the lumbar spine was manifested to 
a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.

With respect to the Veteran's own contentions, and the lay 
statements, the Veteran has specifically alleged the onset of 
back symptoms more than a decade after his period of active 
duty for training in 1971.  He essentially alleges continuity 
of muscle weakness since this period of active duty for 
training.  Not only is this statement inconsistent with the 
overall evidentiary record, it directly contradicts his 
denial of similar symptoms on his January 1972 report of 
medical history.  Additionally, his claim of severe muscle 
weakness causing falls for the three month period following 
his period of active duty for training is inconsistent with 
the August 1971 examination reporting him asymptomatic with 
no definite muscle weakness and negative examinations in 
January 1972, June 1974, June 1975, August 1997 and October 
1997.  

The Veteran himself has reported current memory problems with 
an inability to remote past events.  Overall, the Board 
assigns greater probative value and reliability to the 
statements made by the Veteran in service and immediately 
thereafter as these statements were made while the events 
were fresh in his memory, and bear the indicia of reliability 
as they were made in the context of seeking appropriate 
medical treatment and evaluation of his suitability for 
military service.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245- 46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

Otherwise, the Board acknowledges the belief of the Veteran 
that his current symptoms of muscle weakness and back pain 
are causally related to events during service.  However, 
there is no evidence that the Veteran is trained or educated 
in medicine; therefore, he is not competent to offer an 
opinion as to the nature and etiology of these disorders.  
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a).

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in March 2004, September 2007, 
and January 2008, the Veteran was notified of the information 
and evidence needed to substantiate and complete the claims.

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcomes 
of the claims have been affected, as all evidence received 
has been considered by the RO.  The Veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  After issuing the letters discussed above, the 
RO reconsidered the appellant's claims, as evidenced by the 
April 2008 Supplemental Statement of the Case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that 
VA cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  For these reasons, the timing of the VCAA notices was 
not prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained VA and 
non-VA medical records. 

Furthermore, VA has obtained medical opinions to evaluate 
these claims.  The August 2003 and March 2008 VA 
examinations, which reflect an accurate review of the factual 
history as found by the Board and provide reasoning 
supporting the ultimate conclusions reached, are adequate for 
rating purposes.  The Board finds that further development is 
not needed in this case because there is sufficient evidence 
to decide the claims.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for chronic disability involving muscle 
weakness is denied.

Service connection for a back disability is denied.


REMAND

The parties to the JMR have determined that the Veteran 
should be afforded VA psychiatric examination to evaluate the 
nature and etiology of the Veteran's claimed memory loss.  
The claim, therefore, is remanded to afford the Veteran a VA 
psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to 
undergo VA psychiatric examination in order to 
determine the nature and likely etiology of his 
claimed chronic memory loss.  The entire claims 
file must be made available to the health care 
provider designated to examine the Veteran, and 
the examination report should include discussion 
of the Veteran's documented medical history and 
assertions.  All appropriate tests and studies 
should be accomplished and all clinical findings 
should be reported in detail.


Based on the examination and review of the 
record, the examiner should identify whether a 
memory disorder is present and offer an opinion 
as to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any currently manifested memory 
disorder, however diagnosed, results from the 
Veteran's treatment for viral 
meningitis/encephalitis in 1971?  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.  The 
examiner should include a complete explanation 
with his or her opinion, based on findings on 
examination and information obtained from review 
of the record.

2.  After completing the above development, the 
RO should readjudicate the claim on appeal, 
considering any new evidence secured.  If the 
disposition remains unfavorable, the RO should 
furnish the veteran and his representative with a 
supplemental statement of the case (SSOC) and 
afford the applicable opportunity to respond.  

Thereafter, subject to current appellate 
procedures, the case should be returned to the 
Board for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


